Citation Nr: 0200200	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  01-06 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the 
posterior chest, Muscle Group XX and XXI, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


REMAND

The veteran asserts that an evaluation in excess of 20 
percent is in order for his service-connected residuals of a 
shell fragment wound of the posterior chest. Because it has 
been in effect for more than 20 years, it is protected at 
this level.  38 C.F.R. § 3.951(b) (2001). 

The Board finds the medical evidence of record with respect 
to veteran's claim for entitlement to a rating in excess of 
20 percent for a residual shell fragment wound of the 
posterior chest to be inadequate for the following reasons.  
First, the VA examination reports of record fail to address 
the relevant rating criteria.  For example, the RO considered 
38 C.F.R. § 4.73, Diagnostic Code 5320 and 5321 (2001) when 
it rated the veteran's service-connected shell fragment wound 
residuals of the posterior chest.  According to Diagnostic 
Code 5320, severe impairment of the sacrospinalis muscles, 
which affect the postural support of the body; extension and 
lateral movements of the spine warrants a 40 percent 
disability rating.  The Board notes that the two VA 
examination reports of record (one in May 2000 and the other 
in December 2000) do not include specific findings with 
respect to the residual impairment of the sacrospinalis 
muscles, which affect the postural support of the body; 
extension and lateral movements of the spine pursuant to 
Diagnostic Code 5320.  Diagnostic Code 5321 provides for a 
maximum 20 percent rating for severe or moderately severe 
impairment of the muscles of respiration (the thoracic 
group).  Therefore, a rating in excess of 20 percent is not 
permitted pursuant to Diagnostic Code 5321. 

Furthermore, the VA examiners did not provide range of motion 
measurements of the veteran's back or address the impact of 
functional impairment due to pain.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2001) must also be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-8 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Third, in September 2001 the veteran appeared before the 
undersigned at the RO and testified that his residuals of a 
shell fragment wound warranted a rating in excess of 20 
percent essentially because his muscles interfered with his 
personal and professional life.  For example, he explained 
that he had trouble straightening out his back after sleeping 
or sitting, and that his service-connected disorder 
interfered with his duties at work.  Moreover, he estimated 
that during the last year he took sick leave three or four 
times from work on account of his service-connected disorder.  
Therefore, in light of the veteran's testimony, the Board 
finds that it is necessary to provide the veteran a VA 
examination to evaluate the current severity of his service-
connected disorder.  See generally Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability ..., 
the fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination").

Fourth, the veteran contends that the medical evidence of 
record is deficient because no x-ray studies have ever been 
taken of his back.  He testified that both VA examiners (in 
May and December 2000) individually told him that x-ray 
studies were necessary to complete their examinations.  
Nevertheless, no x-ray studies have apparently been 
performed.  

Fifth, during the September 2001 hearing before the 
undersigned, the veteran's representative raised the issue of 
entitlement to separate ratings for the service-connected 
residuals of a shell fragment wound for muscle group XX and 
muscle group XXI.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).  The RO should address this issue on 
remand.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2001).

Finally, the Board notes that in August 2000, the appellant 
filed a written statement (VA Form 21-4138) that can fairly 
be construed as a timely notice of disagreement in response 
to an August 2000 RO decision granting service connection for 
post-traumatic stress disorder (PTSD) and assigning an 
initial 30 percent disability rating.  The RO has not issued 
a statement of the case on this claim.  Where a claimant has 
submitted a timely notice of disagreement with an adverse 
decision and the RO did not subsequently issue a statement of 
the case addressing the issue, the Board must remand the 
issue to the RO for issuance of a statement of the case. See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo VA examination to determine 
the nature and extent of impairment from 
the veteran's service-connected residuals 
of a shell fragment wound of the 
posterior chest (muscle groups XX and 
XXI).  All indicated studies of the 
thoracic area, including x-rays and range 
of motion studies in degrees, should be 
performed.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  The veteran's claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  

2.  The RO should inform the veteran of 
the elements of a claim for an extra- 
schedular rating under 38 C.F.R. § 
3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired. In this regard, the veteran 
should be advised that he has the 
ultimate responsibility of furnishing 
employment records.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The veteran and 
representative are informed that they 
remain under a duty to submit evidence in 
support of the claim. If the veteran has 
or can obtain evidence that establishes 
that his service- connected residuals of 
a shell fragment wound of the posterior 
chest (muscle groups XX and XXI) is more 
severe that his current evaluation 
reflects that evidence must be submitted 
by him to the RO

4.  Then, the RO should then readjudicate 
the veteran's claim for an increased 
rating for service-connected residuals of 
a shell fragment wound of the posterior 
chest (muscle groups XX and XXI), to 
include consideration of whether separate 
ratings are permitted pursuant to 
Diagnostic Codes 5320 and 5321 and an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2001).  If the decision 
remains unfavorable to the veteran, the 
RO should issue a supplemental statement 
of the case.

5.  The veteran should be issued a 
statement of the case on the issue of the 
appropriate rating for his service-
connected PTSD. The veteran should be 
advised of the necessity of filing a 
timely submit substantive appeal to 
complete his appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



